Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on April 18, 2019 are accepted by the Examiner.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on September 20, 2019 and April 18, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.         Claims 1-24 are allowed.  

REASONS FOR ALLOWANCE
5.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Noreen et al., (Publication No. 2008/0288286), teaches a graphical user interface may be manipulated to display data based on the type of contractual agreements between the health care facility and a manager of the health care plan, and/or manipulated to display data relating to an individual physician.  Categorizing the plurality of health care plan members into groups based on the amount of time since the health care plan member has been contacted regarding the disease management program.

     Next, the prior art of record, Novik et al. (Patent No. 7577691), teaches extending hierarchical synchronization (sync) scopes to non-hierarchical scenarios may involve a method for synchronizing differently organized data stores comprising mapping different physical organizations to similar logical organizations and utilizing an organization-based synchronization algorithm to synchronize the differently organized stores.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “comparing data objects within each of a plurality of source systems to each other based on comparisons of individual electronic records of the source systems to identify on each source system data objects associated with corresponding common entities” and “comparing the groups of data objects for each of the common entities across the plurality of source systems to each other based on comparisons of linked individual electronic records forming the groups of data objects to identify groups of data objects associated with common entities” as recited in independent claim 1 and similarly recited in independent claims 9 and 17.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Authenticity Task Force, “Requirements for Assessing and Maintaining the Authenticity of Electronic Records”, International Research on Permanent Authentic Records in Electronic Systems, pages 1-10, 2002.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 10, 2021